Citation Nr: 1422768	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-34 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine with intervertebral disc syndrome (IVDS).

2.  Entitlement to an evaluation greater than 10 percent, effective July 2, 2009, for sensory dysfunction of the left leg sciatic nerve, and greater than 20 percent, effective December 16, 2011.

3.  Entitlement to an evaluation greater than 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1984 to May 1990.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from August 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

Pursuant to the Veteran's request, a travel board hearing before a member of the Board was scheduled for September 2013.  However, the Veteran failed to appear for his scheduled hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2013).

The Board has not only reviewed the physical claims file but also the electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the RO requested records pertaining to the Veteran.  However, the disc sent by the Social Security Administration (SSA) in July 2012 is empty and thus the Veteran's Social Security records are not of record.  Upon remand, the AOJ should attempt to obtain these records with the Veteran's assistance and incorporate them into the claims file.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unable to maintain substantially gainful employment due to the disabilities currently on appeal, the issue of a TDIU has been raised and is before the Board.

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the SSA, complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the claims file.

If after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013) and given an opportunity to respond.

2.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's PTSD, back, and nerve disabilities.  All records received should be associated with the claims file.

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and provide an appropriate period of time to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



